DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-16 are pending.
	The prior art submitted on 11/24/20, 10/19/20, 10/14/20, 8/27/20, 3/13/20, and 8/23/19 has been considered.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-10, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2018/0192845 A1).
	As per claim 1, Gu et al. disclose a mobile robot, comprising: a traveling unit configured to move or rotate a main body of the mobile robot (see at least the abstract; and para. [0004], all disclose a primary robot having a first controller and first moving apparatus); a communication unit configured to perform communication with another mobile robot (see at least para. [0004] disclose a 
	As per claim 2, Gu et al. disclose the control unit is configured to determine, using the sensing unit, a direction in which the other mobile robot faces based on a direction in which the other mobile robot linearly travels (see at least [0063] disclose the primary robot 1 are configured to sense the location and relative distance of the secondary robot 2).

	As per claim 4, Gu et al. disclose the control unit is configured to determine coordinates of a position of the other mobile robot and an angle of a direction that the other mobile robot faces, based on a relative position of the other mobile robot and the direction that the other mobile robot faces as determined by the sensing unit (see at least [0063-0067] disclose the primary robot 1 are configured to sense the location and relative distance of the secondary robot 2, and the sensors 21 is configured to determine a relative spatial relationship of the secondary robot and the moving path of the secondary robot to return to the chamber of the primary robot).

	As per claim 6, Gu et al. disclose the control unit is configured to determine a relative position of the other mobile robot using the sensing unit, based on presence of the other mobile robot within the detection area resulting from the rotation of the main body (see at least [0063-0067] disclose the primary robot 1 are configured to sense the location and relative distance of the secondary robot 2, and the sensors 21 is configured to determine a relative spatial relationship of the secondary robot and the moving path of the secondary robot to return to the chamber of the primary robot).
	As per claim 7, Gu et al. disclose the control unit transmits the control signal to the other mobile robot after determining the relative position of the other mobile robot (see at least [0044], and [0046]).
	As per claim 8, Gu et al. disclose the control unit is configured to: transmit and receive an ultra-wideband signal to and from the other mobile robot using the sensing unit, determine a distance to the other mobile robot using the ultra-wideband signal (see at least [0005], and [0042], all para. disclose ultra sound sensor transmit signal), and determine a relative position of the other mobile robot, based on an angle by which the main body is rotated so that the other mobile robot 
	As per claim 9, Gu et al. disclose the control unit is configured to rotate the main body such that a front surface of the main body faces one point of the other mobile robot (see at least [0059-0061], and [0063]).
	As per claim 10, Gu et al. disclose the control unit is configured to rotate the main body so that the other mobile robot is located back in the detection area when the other mobile robot is moved away from the detection area due to the linear travel of the other mobile robot (see at least [0063-0067]).
	As per claim 16, Gu et al. disclose a method for controlling a mobile robot, the method comprising: rotating a main body of the mobile robot such that another mobile robot is sensed within a detection area encompassing a predetermined projected angle with respect to the front of the main body (see at least [0024] disclose the primary robot comprises a door panel having a first end connected to a shaft, and controlling the door panel to rotate away from the door until a second end of the door panel reaches a floor surface before the secondary robot back to the first location; and para. [0063] disclose the primary robot are configured to sense .
4.	Claims 11-15, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
					Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Grubbs (US 2018/0250086 A1)
	. Hara et al. (US 2004/0210344 A1)
	. Dooley et al. (9308643)

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DALENA TRAN/Primary Examiner, Art Unit 3664